Citation Nr: 0841676	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-26 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  He served as a combat medic in Vietnam from December 
1965 to December 1966.  He was awarded the Combat Medic 
Badge, among other decorations, in connection with this 
service.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

Upon review, the Board of Veterans' Appeals (Board) has 
determined that additional development must be accomplished 
prior to appellate review of this claim.  

Initially, we note that the veteran reports receiving medical 
care in 2005 from a facility he identifies as "CMMC" in 
Jackson, Mississippi.  There do not appear to be any records 
from this facility in the claims file.  Thus, upon remand, 
the RO should obtain these records.  Assuming CMMC is a 
private, non-VA facility, the veteran will have to complete 
another release of information form, because the one of 
record has already expired.  

It appears that the veteran continues to receive VA medical 
care.  The most recent VA medical records contained in the 
claims file are dated in 2006, however.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The veteran's representative has identified that the veteran 
receives Social Security Disability benefits.  If the veteran 
is currently receiving disability benefits from the Social 
Security Administration (SSA), and they are relevant, the VA 
has a duty to consider the same evidence considered by that 
agency in making any decision regarding entitlement to VA 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

According to the report of an April 2005 VA examination, the 
examiner was unable to conduct an adequate psychiatric 
assessment to identify the presence of PTSD or other 
psychiatric disability because of the veteran's alcohol and 
substance abuse problems.  The examiner noted that "once the 
veteran has achieved a sustained level of sobriety, another 
psychiatric assessment should be conducted."  In May 2006, 
the veteran wrote that he had been sober for over a year and 
requested another VA examination.  No such examination has 
been conducted as of yet.  Because the claim was denied in 
part because the veteran had not been assigned a diagnosis of 
PTSD in conformance with the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, Fourth Edition, The American Psychiatric 
Association (1994), (DSM-IV), the Board deems that the 
veteran should be provided with another VA examination, 
assuming that he has maintained his sobriety.

Lastly, a remand is required because the veteran has 
submitted a large quantity of documentary evidence since the 
most recent readjudication of his case, embodied in the July 
2006 Statement of the Case.  He has not executed a waiver of 
RO review of this evidence.  Thus, for the sake of due 
process, the case must be returned to allow such an initial 
review to take place.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ascertain the complete 
identity of the CMMC medical facility in 
Jackson, Mississippi, who treated the 
veteran for PTSD in 2005.  After securing 
any necessary release, the RO should 
obtain these records for inclusion in the 
claims file.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran since 2006 for inclusion in the 
file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded a VA 
psychiatric examination to identify all 
current psychiatric diagnoses.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  IF a diagnosis of PTSD is 
rendered, the examiner should specify the 
stressor events to which the diagnosis is 
linked.  The complete rationale for all 
opinions expressed should be fully 
explained.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include all evidence received 
since the July 2006 Statement of the 
Case.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


